third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mehara postf-123972-12 uilc date date to joy e gerdy zogby general attorney washington large business international from bridget tombul senior technician reviewer procedure administration subject signatures on partnership returns this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend state a state b country c foreign_entity ------------------------------------------------ -------------- ----------- ------------ issue whether a form_1065 u s return of partnership income that is not signed by a general_partner or a limited_liability_company member manager is a valid_return for purposes of starting the running of the period of limitations on assessment conclusion a form_1065 that is not signed by a general_partner or a limited_liability_company member manager is not a valid partnership return agri-cal venture associates v commissioner t c memo 82_tc_766 aff'd 793_f2d_139 6th cir although the partnership return is invalid the return that starts the running of the limitations_period at issue is that of the taxpayer whose postf-123972-12 liability is being assessed not that of the partnership or limited_liability_company whose return might also report the transaction that gives rise to the liability sec_6501 506_us_523 facts the service received a form_1065 for a state a llc the state a llc is owned ---- by a state b entity and -- by a country c foreign_entity the state b entity is incorporated as a corporation sole and claims to have no members it is unclear who owns the state b entity the foreign_entity is owned by an individual taxpayer and a_trust which the taxpayer appears to control the preparer signature line for the form_1065 is signed by a tax preparer someone signed the partnership signature line as foreign_entity the name of the foreign_entity the individual taxpayer who generally acted for the foreign_entity implied in an interview that he did not file the return and that someone from the tax preparer’s office must have signed the partnership signature line law and analysis i the state a llc partnership return is not valid because it was not signed by a partner or a limited_liability_company member who must sign partnership returns sec_6011 sets forth the general_rule that e very person required to make a return or statement shall include therein the information required by such forms or regulations an llc can be taxed as either a partnership or a corporation further an llc owned by a single-member owner can elect to be disregarded for federal_income_tax purposes filing neither a corporate or partnership return see sec_301_7701-3 a taxpayer may not exclude income from taxation based on the argument that the taxpayer’s income belongs to a corporation sole created by the taxpayer for the purpose of avoiding taxes on the taxpayer’s income revrul_2004_27 2004_1_cb_625 in addition to having to pay the actual tax due plus statutory interest individuals who claim tax benefits on their returns based on a corporation sole scheme or other frivolous arguments face substantial civil and criminal penalties potentially applicable civil penalties include the sec_6662 accuracy-related_penalty which is equal to percent of the amount of taxes the taxpayer should have paid the sec_6663 penalty for civil_fraud which is equal to percent of the amount of taxes the taxpayer should have paid a dollar_figure penalty under sec_6702 for filing a frivolous_return and a penalty of up to dollar_figure under sec_6673 if the taxpayer makes frivolous arguments in the united_states tax_court taxpayers relying on this scheme also may face criminal prosecution for attempting to evade or defeat tax under sec_7201 for which the penalty is a fine of up to dollar_figure and imprisonment for up to years or making false statements on a return under sec_7206 for which the penalty is a fine of up to dollar_figure and imprisonment for up to years postf-123972-12 sec_6063 entitled signing of partnership returns provides that t he return of a partnership made under sec_6031 shall be signed by any one of the partners the fact that a partner’s name is signed on the return shall be prima facie evidence that such partner is authorized to sign the return on behalf of the partnership sec_1_6063-1 provides that r eturns statements and other documents required to be made by partnerships under the provisions of subtitle a or f of the code or the regulations thereunder with respect to any_tax imposed by subtitle a of the code shall be signed by any one of the partners limited_liability_company neither the internal_revenue_code code nor treasury regulations deal with signatures by llc members however the instructions for both the form_1065 and irs publication taxation of limited_liability companies date state that only a member manager of an llc can sign the partnership tax_return a member manager is any owner of an interest in the llc who alone or together with others has the continuing authority to make the management decisions necessary to conduct the business for which the llc was formed if there are no elected or designated member managers each owner is treated as a member manager pub at p the instructions for form_1065 at page provides who must sign general_partner or llc member manager form_1065 is not considered to be a return unless it is signed by a general_partner or llc member manager when a return is made for a partnership by a receiver trustee or assignee the fiduciary must sign the return instead of the general_partner or llc member manager returns and forms signed by a receiver or trustee in bankruptcy on behalf of a partnership must be accompanied by a copy of the order or instructions of the court authorizing signing of the return or form in this case the partnership signature line is signed foreign_entity the name of the foreign_entity and not the name of the individual taxpayer that owns it or controls the trust the individual taxpayer denies signing the return and alleges that someone from the tax preparer’s office must have signed the partnership signature line because the partnership return was not signed by a partner or llc member manager the form_1065 is invalid see agri-cal venture associates v commissioner t c memo a form_1065 not signed by any partner was not a valid partnership return see 255_fsupp2d_624 s d tex the irc and case law provide no authority approving the substitution of the signature of an authorized agent who is not a partner on a partnership return 153_f2d_745 5th cir requirement that a corporate tax_return must be sworn to by the president vice president or other postf-123972-12 an officer employee of a partnership or llc or the return preparer of the partnership return is not a permissible signatory on the taxpayer signature line of the partnership's tax_return the code treasury regulations and irs guidance all require and only make reference to the signature of a partner or member manager on the form_1065 in 82_tc_766 aff'd 793_f2d_139 6th cir the tax_court listed four criteria for determining whether a document is sufficient for statute_of_limitations purposes one of the criteria is that the taxpayer must execute the return under penalties of perjury see also 281_us_245 here assent that the statute_of_limitations might begin to run was conditioned upon the presentation of a return duly sworn to thus a partnership return signed by a return preparer on the partnership signature line is not a valid_return another corollary issue is whether the return is invalid because the return is signed with the name of the foreign_entity rather than with the name of the individual person although we could find no case directly on point it is our view that the signer should sign by writing his name rather than the name of the business_entity this is because only a natural_person may sign tax returns as opposed to an entity a business_entity must act through its authorized representatives in other contexts inserting the name of principal officer and by the treasurer assistant treasurer or chief accounting officer is mandatory return signed only by treasurer is not valid 113_tc_125 return that did not comply with signature requirements was not valid_return and did not trigger running of limitations_period for assessment the authority to sign a return or a superseding return may not be delegated to another person unless this person falls within the authorized group eg a partner may not delegate the authority to a non-partner to sign a return further under sec_601_504 the filing of a power_of_attorney does not authorize the recognized representative to sign a tax_return on behalf of the taxpayer unless such act is both- i permitted under the internal_revenue_code and the regulations thereunder eg the authority to sign income_tax returns is governed by the provisions of sec_1_6012-1 of the income_tax regulations ii specifically authorized in the power_of_attorney use of this exception is extremely limited sec_1_6012-1 permits a recognized representative to sign a tax_return on behalf of the taxpayer only in the following circumstances a disease or injury b continuous absence from the u s including puerto rico for a period of at least days prior to the date required_by_law for filing the return or c specific permission is requested of and granted by the irs for other good cause where the partner or member-manager is not a natural_person that is the partner is a limited_liability_company or trust an authorized official of this entity signs either for the partnership or llc and where all of the partners or member-managed llcs are other business entities one must look to see who is authorized to sign for the entity t c pincite for a document to be considered a valid_return under beard the document must contain sufficient data to allow calculation of tax purport to be a return represent an honest and reasonable attempt to satisfy the requirements of the tax law and be signed under penalty of perjury id postf-123972-12 business_entity on a signature line did not operate as a signature see 572_f2d_1099 5th cir name of brokerage firm typed in the space provided on the transmittal letter for the name of the registered owner did not constitute a signature 274_fsupp_235 d c colo rubber stamp endorsement with words for deposit only with name and address of company is not a signature the primary object of a written signature is identification and this goal is subverted when a company name is used rather than the person who signed the document see sinnot v louisville n r co tenn s w tenn ii although the partnership return is invalid the return that starts the running of the limitations_period at issue is that of the taxpayer whose liability is being assessed and not that of the partnership or limited_liability_company whose return might also report the transaction that gives rise to the liability partners’ return starts limitation period for partner the return of a pass-through entity such as a partnership is not the return of the partner for purposes of starting the assessment_period of sec_6501 the return that starts the running of the limitations_period at issue is that of the taxpayer whose liability is being assessed and not that of the partnership or limited_liability corporation whose return might also report the transaction that gives rise to the liability see 930_f2d_1034 2d cir cert_denied 502_us_963 similarly in 506_us_523 the supreme court held that the limitations_period for assessing the income_tax_liability of an s_corporation shareholder runs from the date on which the shareholder’s return is filed not the return of the s_corporation the court reasoned that then s_corporation was a pass-through entity with its income losses deductions and credits flowing through and being attributable to the individual shareholders the taxpayer_relief_act_of_1997 incorporated the supreme court’s ruling in bufferd in the statutory language of sec_6501 by providing that a return for purposes of the statute_of_limitations on assessment is the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received any items of income gain loss deduction or credit this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions sec_6501 as amended by the taxpayer_relief_act_of_1997 sec_1248 for tax years after date
